730 N.W.2d 223 (2007)
WORKING, INC., Plaintiff/Counter-Defendant-Appellee,
v.
Elaine D. HEITSCH, Personal Representative of the Estate of Agnes Darden, Deceased, Defendant/Counter-Plaintiff-Appellant.
Docket No. 133133. COA No. 264356.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *224 are not persuaded that the questions presented should be reviewed by this Court.